Citation Nr: 0203920	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  97-05 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of shell 
fragment wounds to the legs, with knee disability.

2.  Entitlement to a compensable rating for residuals of 
shell fragment wounds of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military during 
World War II, from March 1943 to May 1946.  He received the 
Purple Heart Medal and the Combat Infantryman Badge (CIB).

In December 1995, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, denied the 
veteran's claim for service connection for residuals of shell 
fragment wounds (SFWs) to his legs, with knee disability.  
However, the RO granted his claim for service connection for 
residuals of SFWs to his left foot, in particular (and more 
specifically, his 2nd and 3rd toes) and assigned 
a noncompensable rating of 0 percent effective from the date 
of his claim.  He appealed to the Board of Veterans' Appeals 
(Board)-requesting service connection for the other purported 
SFWs to his legs, with knee disability, and a higher (i.e., 
compensable) rating for the residuals of the SFWs to the 2nd 
and 3rd toes on his left foot.  After conducting a 
preliminary review of the record on appeal, the Board 
remanded the case to the RO in April 1999 for further 
development and consideration.  The RO since has completed 
the development requested, to the extent possible, and 
returned the case to the Board for a decision.


FINDINGS OF FACT

1.  The veteran sustained injuries in combat during World War 
II, and all of the specific conditions at issue allegedly 
were sustained while in combat.

2.  Although the veteran's service medical and personnel 
records do not confirm that he sustained SFWs in combat 
specifically involving his legs or knees, a VA physician who 
examined him in June 1999 and April 2000, on remand, 
indicated that there are "definite residuals" of shrapnel 
wounds to these particular areas of his lower extremities-as 
evidenced by soft muscle wasting and vascular deficiencies.

3.  The veteran does not, however, have any residual 
functional impairment as a result of the SFWs to the 2nd and 
3rd toes on his left foot; the scars from his injuries to 
these toes are barely visible and completely asymptomatic, 
and there are no signs of pain, tenderness, weakness, or 
limitation of motion or function of the joints.


CONCLUSIONS OF LAW

1.  The veteran has disability in his legs and knees as a 
residual of SFWs that he incurred in combat during service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304(d) (2001).

2.  The criteria have not been met for a compensable rating 
for the residuals of the SFWs to the 2nd and 3rd toes on the 
left foot.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.56, 4.59, 4.73, 4.118, 
Diagnostic Codes 7803, 7804 and 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Residuals of SFWs 
to the Legs, with Knee Disability.
Service connection may be granted for current disability if 
it is due to an injury sustained or a disease contracted 
while on active duty in the military, or if there is current 
disability that is due to a pre-existing injury or disease 
that was aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).

As indicated in the Board's April 1999 remand, the veteran's 
service medical records (SMRs) confirm that he received 
treatment in March 1945 for SFWs to his left foot and, in 
particular, to the 2nd and 3rd toes on this extremity.  Those 
injuries were sustained in combat against enemy forces, and 
he received the Purple Heart Medal and the CIB denoting as 
much.  The report of the medical examination that he 
underwent in May 1946 for discharge from service also notes a 
history of SFWs to the left foot involving these specific 
toes.  There is absolutely no mention at all, however, either 
in the SMRs or in the veteran's service personnel records, of 
any SFWs to his legs or knees in that incident.

The veteran steadfastly has maintained, nonetheless, in 
statements submitted at various times during the course of 
his appeal-including as recently as April 2000, that he not 
only sustained SFWs to the 2nd and 3rd toes on his left foot 
during service, but also to his legs and knees.  He claims 
the injuries occurred in a separate incident on June 6, 1944, 
on D Day, when he was shot down by enemy forces while 
parachuting with the 101st Airborne Division.  He said that 
he laid in a field all day until night fall, when a farmer 
with a hay wagon picked him up, took him to a barn, and 
provided the best treatment that he could-until the following 
day when he was taken back to his company in the field and 
transported to a hospital presumably somewhere in Normandy.  
He said that his left leg was placed in a cast that extended 
from his hip down to his ankle, and that he had shrapnel in 
his right leg as well, which also was bandaged.  He further 
alleged that he remained hospitalized for an entire month, 
before returning to his company and completing his military 
obligation.

While the veteran's SMRs do, in fact, confirm that he was 
hospitalized for treatment on the alleged date in question-
June 6, 1944, the records show that inpatient admission was 
another disease, not for residuals of SFWs to his legs and 
knees.  He even was readmitted to the hospital about a week 
later, on June 14, 1944, for further follow-up treatment of 
the other disease, and he was not released from the hospital 
until July 1, 1944, after extensive penicillin therapy.  So 
his allegations of SFWs to his legs and knees in June 1944 
are not objectively substantiated by the medical and other 
records contemporaneous to the relevant time in question.

A VA physician who examined the veteran in June 1999 and 
April 2000, however, at the request of the Board's April 1999 
remand, indicated in no uncertain terms that there are 
"definite residuals" of shrapnel wounds to the veteran's legs 
and knees-as evidenced by soft muscle wasting and vascular 
deficiencies which were very apparent on X-rays.  Two private 
doctors, Duane Waters, M.D., and Craig Coccia, M.D., who 
prepared statements concerning the veteran in September 1996 
indicated that he has peripheral neuropathy in his lower 
extremities causing such symptoms as numbness in his feet, 
particularly during prolonged use.  So although neither of 
those doctors commented or gave a medical opinion causally 
linking the peripheral neuropathy to service-and, 
specifically, to the alleged SFWs reportedly sustained in 
combat, the VA physician who examined the veteran on remand 
in June 1999 and April 2000 did confirm that such a cause-
and-effect relationship actually exist in this instance 
between the current disability and service.  Thus, resolving 
all doubt in the veteran's favor in accordance with 38 C.F.R. 
§ 3.102, and giving due regard to the provisions of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) concerning 
injuries purportedly sustained in combat (...but not 
necessarily documented), there is still a plausible basis for 
granting service connection for the current disability 
involving his legs and knees.  See, e.g., Doran v. Brown, 6 
Vet. App. 283, 288 (1994); Sheets v. Derwinski, 2 Vet. App. 
512, 515 (1992); Arms v. West, 12 Vet. App. 188, 197 (1999); 
Kessel v. Gober, 14 Vet. App. 185 (2000) (section 1154(b) 
does not obviate the requirement that the veteran submit 
evidence of current disability and evidence of a nexus/link 
between the current disability and service).  See, too, 
38 C.F.R. § 3.303(d) (permitting the granting of service 
connection for any disease initially diagnosed after service 
when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service); 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

II.  Entitlement to a Higher (i.e., Compensable) Rating for 
Residuals of SFWs to the 2nd and 3rd Toes of the Left Foot.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  Also, when making determinations concerning the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  
See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  Where, as here, he has timely appealed the 
rating initially assigned for his disability just after 
establishing his entitlement to service connection for it, 
VA must consider his claim in this context-which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).

If the disability in question is of a musculoskeletal nature 
or origin, then VA may, in addition to applying the regular 
schedular criteria, consider granting a higher rating for 
functional impairment caused by pain, weakness, premature 
fatigability, or incoordination-assuming these factors are 
not already contemplated by the governing rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-207 (1995).

SFWs generally are rated on the basis of muscle injury.  And 
according to 38 C.F.R. §§ 4.56 and 4.73, muscle injuries are 
characterized as "slight, moderate, moderately severe and 
severe," depending on the type of injury initially sustained, 
the history of the injury and the veteran's complaints, and 
the objective findings during examinations.

The veteran filed his claim on June 29, 1995, and on July 3, 
1997, during the pendency of his appeal, VA revised the 
regulations for rating muscle injuries.  But the revisions 
were mostly cosmetic changes to the wording used in the 
regulations, as opposed to actual changes in the substantive 
criteria for rating the muscle injuries at issue.  So 
although the veteran is entitled to have his claim considered 
in light of the revised criteria, neither version-new nor 
old, is more favorable to his claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); Dudnick v. Brown, 
10 Vet. App. 79, 80 (1997).

As alluded to earlier, the veteran sustained SFWs to the 2nd 
and 3rd toes of his left foot in March 1945, while in combat 
against enemy forces.  The SFWs were described as only 
slight, however, and the medical and other evidence of record 
shows that he does not currently have any residual functional 
impairment in these toes as a result of those injuries.  And 
while he clearly has residual functional impairment in his 
legs and knees, those areas will be addressed by the RO when 
assigning a rating for the additional disability involving 
those specific areas.  His current appeal for a higher 
rating, however, only concerns the 2nd and 3rd toes on his 
left foot, in particular, so only those toes and the 
immediately surrounding area will be addressed in this 
decision.  In the event that he is not satisfied with the 
rating that the RO assigns for the additional disability in 
his legs and knees, then he will have to perfect another 
appeal to the Board concerning that specific issue to receive 
further consideration of it.  See 38 C.F.R. § 20.200; 
Grantham v. Brown, 114 F.3d 1156 (1997).

When examined on remand by a VA physician in June 1999 and 
April 2000, the scars on the 2nd and 3rd toes of the veteran's 
left foot-from his SFWs in service, were only barely visible 
("very faint") and small, measuring only about 1 cm.  
Although there were approximately three to four of them all 
total, none were painful or tender, ulcerated, keloided, or 
adherent to the underlying tissue.  There also were no 
indications of discoloration or associated weakness in the 
left foot as a residual of the scars on the 2nd and 3rd toes, 
nor was there any objective clinical evidence of limitation 
of motion in these toes or limitation of function in the 
joints comprising them.  So there is no basis for assigning a 
higher, compensable rating for the scars on the 2nd and 3rd 
toes of the left foot because the veteran simply does not 
have any of the functional or other impairment contemplated 
by the applicable diagnostic codes, including Codes 7803, 
7804 and 7805.  Furthermore, because he has not been any more 
disabled on account of these scars at any time since filing 
his claim, there also is no basis for assigning a "staged" 
rating either under Fenderson.  Therefore, his appeal for a 
higher rating must be denied.

III.  The Veterans Claims Assistance Act of 2000 (the "VCAA")

On November 9, 2000, during the pendency of this appeal, the 
VCAA was enacted.  It eliminated the requirement of 
submitting a well-grounded claim and revised VA's obligations 
insofar as notifying the veteran of the type of evidence 
needed to support his claim and assisting him in obtaining 
potentially relevant evidence, including by having him 
examined.  The VCAA since has been codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2001), and the implementing regulations are found 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified, as 
amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(a)).

Here, however, the RO already sent the veteran a letter on 
June 4, 2001, apprising him of the VCAA and its legal 
implications.  He also had an opportunity to testify at a 
hearing to further discuss his allegations, but he failed to 
report for his hearing, and the Board had him undergo 
additional VA medical examinations in June 1999 and April 
2000 specifically because his earlier examinations in October 
1997 were inadequate to properly decide his appeal.  
Moreover, the rating decision that he appealed, the Statement 
of the Case (SOC), and the various Supplemental Statements of 
the Case (SSOCs) discuss the reasons and bases for the RO 
denying his claims-one of which the Board is granting on 
appeal, and cite the applicable laws and regulations.  The 
veteran also indicated in statements submitted in April 2000, 
February 2001, and more recently that he does not have any 
additional medical or other evidence to submit, and that he 
cannot remember the exact places, dates, or names of the 
people involved in the incidents in question because of his 
age and because so many years have passed since those 
incidents occurred during World War II.  He also said that 
cannot travel to Milwaukee, Wisconsin, to undergo a special 
VA neurological examination at the VA Medical Center (VAMC) 
there, and that his age and health only permit him to undergo 
additional examination at the VAMC in Iron Mountain.  So the 
requirements of the VCAA have been satisfied to the extent 
possible.


ORDER

The claim for service connection for residuals of shell 
fragment wounds to the legs, with knee disability, is 
granted.

The claim for a compensable rating for residuals of shell 
fragment wounds to the 2nd and 3rd toes of the left foot is 
denied.

		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

